KUNKLE, J.
INSURANCE.
(310 F2) A provision in a fraternal beneficiary certificate of insurance which provides that suits at law or *in equity can only be brought within six months after the claim is disallowed by the supreme executive committee is not enforceable, where the evidence shows that the beneficiary, during practically all of the six-month limitation, was irrational, and mentally incompetent to transact business.
(310 L2) The fact that the insured might have been suffering from an aneurism on the arch of the aorta does not prevent recovery by the beneficiary under the terms of the policy, where the evidence also shows that the insured met with a casualty causing serious injuries which left visible marks of violence on his head, which injuries were of such a nature as could have caused death. Under the circumstances disclosed by the record, the cause of the insured’s death became a question for the determination of the jury.
For reference to full opinion, see Omnibus Index, last page, this.issue.